Case 2:20-cv-10145-VAP-GJS Document 16 Filed 03/08/21 Page 1 of 1 Page ID #:68




  1 SO. CAL. EQUAL ACCESS GROUP
    Jason J. Kim (SBN 190246)
  2 Jason Yoon (SBN 306137)
    101 S. Western Ave., Second Floor
  3 Los Angeles, CA 90004
    Telephone: (213) 252-8008
  4 Facsimile: (213) 252-8009
    scalequalaccess@yahoo.com
  5 Attorney for Plaintiff,
  6 OMAR LUNA
  7                         UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
  9
 10                                                 Case No.: 2:20-cv-10145 VAP (GJSx)
      OMAR LUNA,
 11
                   Plaintiff,                       NOTICE OF SETTLEMENT OF
 12                                                 ENTIRE CASE
            vs.
 13
 14 GUSTAVO MACIAS CASTILLO
 15 D/B/A QUE RICOS FRESH MEXICAN
    KITCHEN; 12932 VICTORY BLVD,
 16 LLC; and DOES 1 to 10,
 17
              Defendants.
 18
 19         Notice is hereby given that Plaintiff Omar Luna ("Plaintiff") and Defendants
 20 have settled the above-captioned matter as to the entire case. Parties requests that
 21 the Court grant thirty (30) days from the date of this filing for Plaintiff to file
 22 dispositional documents in order to afford Parties time to complete settlement.
 23
      DATED: March 08, 2021                        SO. CAL EQUAL ACCESS GROUP
 24
 25
 26                                                      /s/ Jason J. Kim
                                                   JASON J. KIM
 27                                                Attorney for Plaintiff
 28

                                                          NOTICE OF SETTLEMENT OF ENTIRE CASE
